DETAILED ACTION
Priority
This action is in response to the original filing dated 07 November 2019 which claims priority to a U.S. provisional application, under 35 U.S.C. 119(e), dated 09 November 2018.  Claims 1-22 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 November 2019 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent claims 1 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 and 12 are 
Claims 1 and 12 recite, in part, “tracing a path of a plot of the at least one mathematical expression … wherein tracing the path comprising displaying the path sequentially point by point as a value of an independent variable of the at least one mathematical expression changes over a domain of the independent variable”  These steps describe the concept of graphing a mathematical expression, under its broadest reasonable interpretation, covers not only a mathematical concept, but also performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim precludes the step from practically being performed in the mind.  For example, but for the “processor” and “digital device” language, “tracing” in the context of these claims encompasses the user manually drawing the graph of the mathematical equation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  The claim limitation, under its broadest reasonable interpretation, is also a mathematical equation which falls within the “Mathematical Concepts” grouping of abstract ideas.  As such, the description in claims 1 and 12 of graphing a mathematical expression is an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims recite the additional limitations of “processor,” “digital device”, “receiving at least one mathematical expression” and “displaying the path.” Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities (e.g. see references cited) amount to no more than implementing the abstract idea with a computerized system.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Thus, taken alone or in combination, the additional elements do not amount to significantly more than the above-identified judicial exception.
Further, the additional elements found in dependent claims 2-11 and 13-22, considered both individually and as an ordered combination along their dependency trees with their respective independent claims, also do not appear to be drawn to a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Center of Math “TI-84 Plus Graphing Calculator Guide: Graphing Functions” <URL: https://www.youtube.com/watch?v=q1OEXc_Gio4>.

As for independent claim 1, Center of Math discloses a method comprising:
receiving at least one mathematical expression on the digital device [(e.g. see Center of Math @0:46-01-23) ”discussing the user entering a mathematical function for Y1”
tracing a path of a plot of the at least one mathematical expression on a display coupled to the digital device, wherein tracing the path comprises displaying the path sequentially point by point as a value of an independent variable of the at least one mathematical expression changes over a domain of the independent variable [(e.g. see Center of Math @03:05-03:15, @3:50-@4:00) ”discussing drawing the path for the function Y1 in accordance with the settings in the Window menu by sequentially solving the equation by changing the value for X over the set range of values … discussing displaying a cursor on the path by pressing the trace key and then using the arrow keys to move the cursor and step through values of the x variable”].  Examiner notes that the user can further use the left and right arrow keys to move the cursor on the traced path forward and backward by the set TraceStep value, which is 0.15151515 in this example.

As for dependent claim 2, Center of Math discloses the method as described in claim 1 and Center of Math further discloses;
wherein tracing a path further comprises changing the value of the independent variable by a step size to determine each point of the path [(e.g. see Center of Math @03:50-04:00 and 01:30-01:50) ”discussing displaying a cursor on the path by pressing the trace key and then using the arrow keys to move the cursor and step through values of the x variable”].  Examiner notes that the TraceStep value set in the 

As for dependent claim 3, Center of Math discloses the method as described in claim 2 and Center of Math further discloses;
wherein the trace step is configurable by a user [(e.g. see Center of Math @01:30-01:50) ”discussing pressing the windows key to bring up the user customizable graph settings … The user can adjust the TraceStep value within this window”].

As for dependent claim 4, Center of Math discloses the method as described in claim 1 and Center of Math further discloses;
wherein tracing a path comprises displaying a future path of the plot on the display screen while the path is traced [(e.g. see Center of Math @07:55-08:12) ”discussing graphing a second function Y2 after the Y1 function path is already on the display”].  Examiner notes that the paths are drawn sequentially, therefore the Y2 function is a future path to be drawn with reference to the Y1 function path as Y2 will be drawn after Y1.

As for dependent claim 5, Center of Math discloses the method as described in claim 4 and Center of Math further discloses;
wherein a user can choose whether or not the future path is to be displayed [(e.g. see Center of Math @07:55-08:12) ”discussing entering a function ].  Examiner notes that just as the user can add a function to Y2 (and receive the display @08:12), the user can delete/remove the function from Y2 and only be provided with the graph of Y1 (e.g. only the graph of function Y1 is displayed when no equation is present in Y2 @03:11).

As for dependent claim 6, Center of Math discloses the method as described in claim 1 and Center of Math further discloses;
further comprising receiving and responding to trace control input [(e.g. see Center of Math @03:50-04:00) ”discussing displaying a cursor on the path by pressing the trace key and then using the arrow keys to move the cursor and step through values of the x variable”].

As for dependent claim 7, Center of Math discloses the method as described in claim 6 and Center of Math further discloses;
wherein the trace control input indicates one of starting the tracing, halting the tracing, or resetting the tracing to a beginning [(e.g. see Center of Math @03:50-04:00) ”discussing displaying a cursor on the path by pressing the trace key and then using the arrow keys to move the cursor and step through values of the x variable”].  Examiner notes that there is not a cursor displayed before the press of the trace 

As for dependent claim 8, Center of Math discloses the method as described in claim 6 and Center of Math further discloses;
wherein the trace control input indicates one of stepping the path forward by one point and stepping the path backward by one point [(e.g. see Center of Math @03:50-04:00) ”discussing displaying a cursor on the path by pressing the trace key and then using the arrow keys to move the cursor and step through values of the x variable”].  Examiner notes that the user can use the left and right arrow keys to move the point forward and backward by the set TraceStep value, which is 0.15151515 in this example.

As for dependent claim 9, Center of Math discloses the method as described in claim 6 and Center of Math further discloses;
wherein the trace control input indicates a change in a value of an undefined variable of the at least one mathematical expression, wherein the path is changed accordingly [(e.g. see Center of Math @03:50-04:00 and 01:30-01:50) ”discussing displaying a cursor on the path by pressing the trace key and then using the arrow keys to move the cursor and step through values of the x variable”].  Examiner notes that the TraceStep value set in the window settings is 0.15151515, which you can 

As for dependent claim 11, Center of Math discloses the method as described in claim 1 and Center of Math further discloses;
further comprising receiving plot path trace settings, wherein received plot path trace settings include one or more of designation of graph type, designation of step size, designation to show a future path, and designation to show point coordinates of annotated points in the path [(e.g. see Center of Math @01:30-01:50) ”discussing pressing the windows key to bring up the user customizable graph settings … The user can adjust the TraceStep value within this window”].

As for independent claim 12, Center of Math discloses a device.  Claim 12 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 13, Center of Math discloses the device as described in claim 12; further, claim 13 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

claim 14, Center of Math discloses the device as described in claim 13; further, claim 14 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 15, Center of Math discloses the device as described in claim 12; further, claim 15 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 16, Center of Math discloses the device as described in claim 15; further, claim 16 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 17, Center of Math discloses the device as described in claim 12; further, claim 17 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for dependent claim 18, Center of Math discloses the device as described in claim 17; further, claim 18 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

As for dependent claim 19, Center of Math discloses the device as described in claim 17; further, claim 19 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

As for dependent claim 20, Center of Math discloses the device as described in claim 17; further, claim 20 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

As for dependent claim 22, Center of Math discloses the device as described in claim 12; further, claim 22 discloses substantially the same limitations as claim 11.  Therefore, it is rejected with the same rational as claim 11.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Center of Math “TI-84 Plus Graphing Calculator Guide: Graphing Functions” <URL: https://www.youtube.com/watch?v=q1OEXc_Gio4>, as applied to claim 6 above, and further in view of Feldt et al. (US 2004/0205547 A1).

As for dependent claim 10, Center of Math teaches the method as described in claim 6, but does not specifically teach wherein the trace control input indicates that a point on the path is to be annotated.  However, in the same field of invention, Feldt teaches:
wherein the trace control input indicates that a point on the path is to be annotated [(e.g. see Feldt paragraph 0076) ”The base media file for such mathematic formula would include the information needed for a computer system's rendering engine to display the formula, along with a collection of meta-media identifiers such as "slope", "y-intercept", and "independent variable". Annotation management software can display a list of meta-media identifiers to facilitate selection of the "y-intercept" in a formula or on a graph, allowing the student to create text note that includes an annotation referencing the "y-intercept" element”].
Therefore, considering the teachings of Center of Math and Feldt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the trace control input indicates that a point on the path is to be annotated, as taught by Feldt, to the teachings of Center of Math because it allows text to be easily included in message 

As for dependent claim 21, Center of Math teaches the device as described in claim 17; further, claim 21 discloses substantially the same limitations as claim 10.  Therefore, it is rejected with the same rational as claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 4,794,553 issued to Watanabe et al. on 27 December 1988.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g. device with a display graphing a user entered function).
U.S. Patent 4,908,786 issued to Kuno et al. on 13 March 1990.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g. device with a display graphing a user entered function).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174